Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 3/22/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The rejection of the Claims under 35 U.S.C. 101 previously set forth are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 8/12/2019, which is continuation of 16/513,668 filed 07/16/2019 with a priority to 62/698,719 filed 7/16/2018.
Claim(s) 1-22 are pending for examination. Claim(s) 1, 7, 16 is/are independent claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, 16 recite: 
“… wherein each of the plurality of personalization links are categorized into one or more of the personalization engines;”
The specification describes content categories, node categories, such as politics as shown in Fig. 1-4, element 102e (see published specification: abstract, ¶ [0009, 33, 37, 45, 59, 76]). As well as (see published specification: abstract, ¶ [0009, 33, 37, 45, 59, 76]) news categories or information categories corresponding to the user's personalization interests (see published specification: ¶ [0086-88]) and categorize information (see published specification: ¶ [0099]). 
In ¶ [0065-66] the specification discusses types of links, such as “is_about”, “contra”, “member_of”. Fig. 5 and ¶ [0069] discuss “personalization types mapped with the personalization engines depicted in FIG. 4.”
The most relevant paragraph of the specification is ¶ [0097], which states: 
“In a block 1008, personalizing the website's new content occurs, via the processors, for a corresponding one of the links when a type of the link is within a first category.”
This appears to shown that personalization occurs when a “type of link” is in a “first category”, but does not discuss what those categories are nor how the link was categorized. That is the specification discloses personalization based on a type of link being in a category, but does not categorizing those links. 
If the type of link is category of the link, this is not clear from the specification and is not clear in the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 22: 
Claims 1-6, 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
“one or more personalization engines configured to analyze relations between one or more pairs of the nodes” (claim 1); 
“wherein the graphical interface includes a controller configured for permitting the user to tune to one of each of information instances associated with each of the links” (claim 3).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

112 Sixth Analysis: 
There is a presumption of not invoking 35 U.S.C. 112(f) when the terms “means for” or “step for” is not used. However, Using the 3-prong analysis in MPEP § 2181: 
(A) - Fist prong - The term “means” is not used, however, the term(s) “engines”, “controller” is/are used as a substitute for “means” that is a generic placeholder, or nonce term(s), for performing the claimed function. 
 (B) - Second prong - The term “means” or the generic placeholder is modified by the functional language “analyze”, “permitting”, and linked with the transition word, or linking phrase, “configured to”, “configured for” and 
(C) - Third prong - The generic placeholder(s) is/are not modified by sufficient structure, material, or acts for performing the claimed function. The “personalization engines” and “graphical interface” are not sufficiently definite structure, material, or acts for achieving the specified function.  
Therefor the “personalization engines” and “graphical interface” is not hardware and there is no “structure” or “material” in the claim limitation and the generic placeholder(s) is/are not modified by sufficient structure, material, or acts for performing the claimed function.
This means the presumption of not invoking 35 U.S.C. 112(f) is overcome. 
	Further, because 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked the written description must disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	 
Applicant should keep in mind that the “structure, material, or acts” recited in the written description must be more than “general purpose computer” or general computer components.   
MPEP 2181 (II)(B) “Computer-Implemented Means-Plus-Function Limitations” describes what is required for these claims (emphasis by examiner): 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc.,675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill; Iddo US Pub. No. 2017/0206276 (Gill) in view of Martin; Scott US Pub. No. US 2019/0325863 (Martin). 

Claim 1: 
	Gill teaches: 
A computing device comprising:
at least one processor:
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
update a graph database for storage of data (i) representative of a user's interaction with existing content presented on a website [¶ 0030, Fig. 1] (user to entity graph is created, interest in mountain bike and helmet) [¶ 0050, Fig. 8] (user to entity graph is updated) and (ii) indicative of content entities of interest to the user, the data being stored as nodes [¶ 0031] (entities can be categorized) [¶ 0043] () [¶ 0037] (user to entity graph, nodes with edge weights connecting entities); and
create one or more personalization engines configured to analyze relations between a first node and a second node, each analyzed relation creating a respective link, and a structure of the respective link being a function of the user's interaction with the existing content [¶ 0028, 41-42] (user engagement level, amount of time interacting with an entity, different weights for each online activity) [¶ 0030, Fig. 1] (user to entity graph is created, interest in mountain bike and helmet) [¶ 0050, Fig. 8] (user to entity graph is updated) [¶ 0038] (user recommendations and real time automatic personalization), 
… 
wherein the one or more personalization engines are configured to personalize new content for presentation to the user [¶ 0043, 58] (user presented with list of recommended entities); and
wherein a portion of the new content is (i) derived from of the respective link and [¶ 0010-12, 27] (derived from level of similarity of tastes between the two nodes, or users) (ii) delivered to the user in real time when a type of the respective link is within a first category [¶ 0051-57] (user community graph used for recommendation) [¶ 0042] (group user into communities of similar taste) [¶ 0038, 41] (user recommendations and real time automatic personalization derived from graphs) [¶ 0031, 34] (user to entity category).

	Gill teaches all the elements of the claim above, however these elements may be taught in different embodiments of Gill. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of Gill, with a reasonable expectation of success. 
	The motivation for this combination would have been done “in order to create an improved recommendation system” [Gill: ¶ 0001].

	Gill fails to teach, but Martin teaches:
	… , wherein the respective link is configured to contain a plurality of personalization links relating the first node to the second node and wherein each of the plurality of personalization links are categorized into one or more of the personalization engines [¶ 0030, 70] (multiple edges connecting nodes is “a plurality of personalization links relating the first node to the second node”) [¶ 0075-76, 88] (two or more relationships) [¶ 0074-76] (edge type or subtype) [¶ 0088] (privacy setting for edge type);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of personalized content in Martin, with a reasonable expectation of success. 
	The motivation for this combination would have been to help the user “effectively and efficiently digest the obtained information” [Martin: ¶ 0006].

Claim 2: 
	Gill teaches: 
The computing device of claim 1, wherein the structure is associated with a numerical value corresponding to a relative weight of the user's level of interest in the respective link [¶ 0028, 41-42] (user engagement level, amount of time interacting with an entity, different weights for each online activity) [¶ 0030-31] (weighted average of taste) [¶ 0010] (edges weights of level of similarity).

Claim 4: 
	Gill teaches: 
The computing device claim 1, wherein the content entities of interest include one or more from a group including a user, and organization, and article, a category, and a topic [¶ 0017, Fig. 2-3] (user to user graph, user to entity category) [¶ 0018, Fig. 4] (graph into communities) [¶ 0028, 31, 32, 34, 40, 50] (entity category, outdoor sports is a “category”) [¶ 0037] (mountain bikes, helmet, and chain are “topics”).

Claim 5: 
	Gill teaches: 
The computing device of claim 1, wherein the personalization occurring when the type of the link is within the first category occurs during an on-line web browsing session of the user [¶ 0028, 41-42] (online user engagement level, amount of time interacting with an entity, different weights for each online activity) [¶ 0047, 50, Fig. 8] (online activity).

Claim 6: 
	Gill teaches: 
The computing device of claim 4, wherein the personalization occurs immediately [¶ 0038, 41] (user recommendations and real time automatic personalization derived from graphs, real time is “immediately”).

Claims 7, 8, 14, 16, 17: 
Claim(s) 7, 16 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 7 is a “method” claim, Claim 1 is a “system” claim and Claim 16 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 8, 17 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 14 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 11, 19 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 12, 19 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim 19 is a combination of claims 5 and 6. 

Claim 9: 
Gill teaches: [¶ 0002] (recommender system for news)
Gill fails to teach, but Martin teaches: 
	The computer implemented method of claim 7, wherein the website is a dynamic news delivery website [¶ 0004, 09, 39, 51, 54, 65] (news feed) [¶ 0010, 62, 67] (dynamic generation of content). 

Claim 10: 
	Gill teaches: 
The computer implemented method of claim 7, wherein the first category includes at least one of the user's explicit actions and the user's implicit behaviors [¶ 0010, 41, 68] (online behavior) [¶ 0038-39] (explicit keywords, implicit).

Claims 11, 12, 19: 
Claim(s) 11, 19 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 12, 19 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Claim 13: 
Gill teaches: [Claim 3] (user activity offline)
Martin teaches: 
The computer implemented method of claim 12, wherein when the type of the link is within a second category, the personalizing of the website's new content to the user occurs off-line [¶ 0054, 65] (offline aggregators).

Claim 15: 
	Gill teaches: 
The computer implemented method of claim 7, wherein the one or more processors include at least one from a group including user explicit and user implicit personalization engines [¶ 0010, 41, 68] (online behavior) [¶ 0038-39] (explicit keywords, implicit).

Claim 18: 
	Gill teaches: 
The non-transitory computer-readable medium of claim 16, wherein the personalization occurs within a current website browsing session [¶ 0038, 41, Claim 22] (real time in a search is during a “current website browsing session”, personalized item recommendations in real time in response to requests for recommendations creating a personalized experience for the user in the website).

Claim 20: 
Claim(s) 20 is/are substantially similar to Claim 13 and are rejected using the same art and the same rationale as Claim 13. 

Claim 21: 
Gill teaches: [¶ 0005-6] (a social graph with relationships between people].
Martin teaches:
The non-transitory computer-readable medium of claim 20, wherein the second category includes at least one from the group including related-to, is-about, member-of, and contra types links [¶ 0036] (social graph node connection may be membership, article about brand of shoe) [¶ 0065, 92] (family members) [¶ 0030, 56, 65] (relationships).

Claim 22: 
Claim(s) 22 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill; Iddo US Pub. No. 2017/0206276 (Gill) in view of Martin; Scott US Pub. No. US 2019/0325863 (Martin) in view of Shah; Jay et al. US Pub. No. 2016/0379270 (Shah).
Claim 3: 
	Gill teaches all the elements of the claims shown above. 
	Gill, martin fail to teach, but Shah teaches: 
The computing device of claim 2, further comprising a graphical user interface for displaying to the user a summary of the user's content personalization profile [¶ 0037, Fig. 5] (interface with user interest);
wherein the graphical user interface includes a controller configured for permitting the user to tune the user's content personalization profile associated with the respective link [¶ 0037, Fig. 5] (interface with user interest slider bar); and
wherein the user can adjust the relative weight associated with the respective link, via a slider, to change an amount of information presented about the respective link in the user's content personalization profile [¶ 0037, Fig. 5] (interface with user interest slide bar to adjust weight).
 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and Martin and the method of customization in Shah, with a reasonable expectation of success. 
	The motivation for this combination would have been “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” [Shah: ¶ 0004].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Vaynblat; Dimitri et al. US 20150046566 teaches: weighting for edge, social graph, interactions, web page.
Moon; Seungwhan et al. US 20200410012 teaches: news feed, connection between nodes may be associated with a weight, offline. 
Narayanan; Srinivas et al. US 8180804 teaches: news feed, strength of the connections; weight their relevancy, offline, current web page. 
Reitan; Dan US 20130238778 teaches: [0280] Synapse: A connection between nodes with weighting (product); self-adaptive self-learning; customized media content, nightly news feed as broadcast, television show. 
Ayan; Necip Fazil et al. US 20160063115 teaches: Fig. 2; topic index, personalize content, node, connection, group membership; user "likes" an article about a brand of shoes the category may be the brand. 
Cramer; Mark et al. US 20150032717 teaches: [0020, 35] real time implicit personalization search engine that immediately exploits any new information regarding the user's intent. 

Evidence of the level skill of an ordinary person in the art for Claim 3: 
Hoffman; Michael T. US 20120042280 teaches: news feed, web pages may be customized in terms of appearance and content based on user interests; [0056, fig.8] user's level of strength of interest may be modified using a slider bar. 

Evidence of the level skill of an ordinary person in the art for Claim 18: 
Narayanan; Srinivas et al. US 8180804 teaches: generating one or more recommendations for display to a user of a social network environment currently viewing a particular web page. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 112 Rejection: 
The applicant argues that the amendments overcome the 112 sixth interpretation (response page 8). 
The examiner respectfully disagrees. 
The applicant still uses the term “configured to” in conjunction with “personalization engines” or “controller” and “analyze” or “permitting” as shown in the analysis above. 
The examiner would suggest amending the claims to remove the “configured to” language. 

35 USC 103 Rejection: 
The applicant argues that Martin fails to cure the deficiencies of Gill (response page 10). 
The examiner respectfully disagrees. 
As shown in the rejection above, Martin teaches the amended claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov